Citation Nr: 1511346	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for a right shoulder disability, currently rated as 10 percent disabling prior to August 21, 2014, and as 40 percent disabling thereafter.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel





INTRODUCTION

The Veteran served on active duty from March 1990 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right shoulder disability.  In November 2012, the Veteran testified before the Board at a hearing held via videoconference.  In June 2014, the Board remanded the claim for additional development. 


FINDINGS OF FACT

1.  Prior to August 21, 2014, the Veteran's right shoulder disability was manifested by pain of the shoulder joint on pressure when lifting.  Range of motion of the arm was higher than shoulder level.  

2.  Since August 21, 2014, the Veteran's right shoulder disability has been manifested by pain of the shoulder joint on pressure when lifting.  Range of motion of the arm was higher than shoulder level, with pain beginning at 0 degrees.  


CONCLUSIONS OF LAW

1.  Prior to August 21, 2014, the criteria for a rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5201 (2014).

2.  Since August 21, 2014, the criteria for a rating in excess of 40 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5201 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

These issues arise from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

Relevant to the duty to assist, which is not abrogated by the granting of service connection, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Veteran has also been afforded VA examinations in August 2009 and 2014 in order adjudicate his increased rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria. 

The Veteran was also provided with a hearing related to his present claim.  In this case, the undersigned explained the issues on appeal, and made note of the specific elements necessary to substantiate the increased rating claim.  The VLJ also suggested the submission of any additional evidence.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

There has been substantial compliance with the June 2014 remand, as the identified medical records and a VA examination were obtained.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the hip, shoulder, and cervical spine are each considered a major joint.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  DC 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.

The Veteran's right shoulder disability is rated under DC 5201.  DC 5201 pertains to limitation of motion of the arm.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm.  38 C.F.R. § 4.69. 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5200, 5202, and 5203 which pertain to ankylosis of the shoulder, recurrent dislocations of the scapulohumeral joint, and malunion of the clavicle or scapula, do not apply.  Specifically, VA examinations and the treatment records do not show the presence of these disabilities, to include any indication of dislocation of the shoulder.  Accordingly, the criteria pertaining to those conditions are not applicable.  38 C.F.R. § 4.71a , DCs 5200, 5202, 5203. 

Under DC 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level.  A 30 percent rating is warranted for limitation midway between the side and shoulder level.  A maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201. 

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Turning to the evidence of record, on December 2009 VA examination, the Veteran reported that he had been seeing an acupuncturist for shoulder pain, with the most recent session two months previously.  He took Motrin for pain relief.  He denied episodes of instability of the shoulder joint.  He reported flare-ups that occurred three to four times per month that would occur if he bench pressed more than 150 pounds at the gym.  Physical examination showed no shoulder deformity.  Range of motion testing showed flexion to 180 degrees, abduction to 180 degrees, and internal and external rotation to 90 degrees.  There was no additional limitation on repetitive motion.  An x-ray of the shoulder was within normal limits.  His right shoulder disability was assessed to have no significant effects on his occupation.

At his November 2012 hearing before the Board, the Veteran stated that with any application of pressure he experienced pain in the shoulder that limited his ability to be active.

On August 2014 VA examination, the Veteran reported pain that felt like an ice pick from the shoulder down his back and right arm, with occasional symptoms of tingling in his right arm.  On the best days, the pain was irritating, and on the worst days it was severe.  He always had pain.  Range of motion showed flexion to 150 degrees, with pain at 0 degrees, and  abduction to 110 degrees, with pain at 0 degrees.  There was no change on repetition and no additional functional loss but for the noted pain on movement.  There was guarding of the right shoulder.  Muscle strength testing was normal.  Rotator cuff testing was negative.  There was no indication of dislocation or subluxation of the joint.  The functional impact of his shoulder disability on his occupation was that repetitive motions such as hammering, putting up sheet rock, painting, hanging dry wall, basic carpentry, and lifting objects overheard were limited.  

VA treatment records dated from 2010 to 2014 are negative for complaints of or treatment for the right shoulder disability.

In this case, prior to August 21, 2014, limitation of the motion of the right arm, even when taking into account functional loss on repetitive movement, did not warrant a compensable rating under DC 5201.  However, a 10 percent rating was assigned due to pain on motion under the criteria that pertains to arthritis (bursitis), DC 5019.  The Board finds that a higher rating is not warranted for that period of time, as the evidence does not demonstrate compensable loss of range of motion or x-ray evidence of arthritis.  Accordingly, a rating in excess of 10 percent is not warranted for the period prior to August 21, 2014.  The Veteran was compensated 10 percent for pain of the joint.

Since August 21, 2014, a higher rating is not warranted because that rating is the highest available under the rating schedule.  Moreover, that rating more than compensates the Veteran for limited motion of the right shoulder, as on VA examination, he was able to raise the right arm to 150 degrees, even on repetitive testing, and abduct to 110 degrees.  Therefore, the 40 percent rating compensates the Veteran for pain that he experiences when lifting his arm, as he contends occurs with any pressure to the arm.  

The Board further finds that the Veteran's current 40 percent rating should not extend prior to the August 21, 2014, date because the VA treatment records and 2009 VA examination do not reflect a more serious disability of the shoulder.  The Veteran stated at the 2009 VA examination that he was able to bench press up to 150 pounds at the gym.  The evidence does not demonstrate limited motion of the shoulder as contemplated by the 40 percent rating for that time period, even when taking into account repetitive movement and functional loss. 
The Board has determined that higher ratings other than those currently assigned are not warranted under any of the rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  In that regard, the Board has considered the Veteran's complaints of pain, especially on flare-ups, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating.  Specifically, range of motion testing on VA examination did not meet the criteria for higher ratings under the rating schedule, even when taking into consideration limitation of function on repetitive testing.  

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated, and the evidence does not suggest that the Veteran is unemployable due to his service-connected right shoulder disability.  Specifically, in 2009, the VA examiner found no occupational affect due to the right shoulder disability and in 2014, the VA examiner found restriction due to certain physical uses of the right arm, but did not find that the Veteran's right shoulder disability precluded employment.  At his hearing, the Veteran stated that he was employed.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right shoulder disability with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's service-connected right shoulder disability at it is contemplated by the applicable rating criteria, namely range of motion testing taking into account functional loss on repetitive movement.  There are higher ratings available under the diagnostic codes, but the Veteran's service-connected disability is not productive of the manifestations that would warrant the higher ratings, as explained in detail above.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Prior to August 21, 2014, a rating in excess of 10 percent for a right shoulder disability is denied.

Since August 21, 2014, a rating in excess of 40 percent for a right shoulder disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


